J-S03038-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

RYAN HUMMEL

                         Appellant                   No. 1420 EDA 2015


           Appeal from the Judgment of Sentence July 26, 2011
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0015986-2010


BEFORE: FORD ELLIOTT, P.J.E., OTT, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                        FILED JANUARY 22, 2016

      Appellant Ryan Hummel appeals from the July 26, 2011 judgment of

sentence entered in the Philadelphia County Court of Common Pleas

following his guilty plea conviction for aggravated assault. We affirm.

      The trial court summarized the factual history as follows:

            On 10-30-10[,] at approximately 9:30 [p.m.,] the
            complainant along with his friend[s] [ ] were walking
            in the 12000 block of Dunksferry [Road] and two
            girls later identified as defendant Amanda Fox and
            Nicole Zambito were standing in front of them
            blocking the sidewalk. Defendant Fox then stated[,]
            “You cannot pass unless you tell us your names.”
            Defendant Fox also stated[,] “My name is Amanda
            Fox.[”] The complainant then said his name and
            gave defendant Fox a weird look. Amanda then
            stated[,] “Why are you giving me a dirty look?” A
            white male later identified as [Appellant] approached
            the complainant and his friends. Defendant Fox then
            stated[,] “If you give me a dirty look[,] my boyfriend
            will beat you up.” [Appellant] then punched the
            complainant in the nose with a closed fist[,] . . . the
J-S03038-16


              complainant fell into the street and [Appellant]
              continued to punch complainant in the face area
              numerous times.

              The complainant’s friends then led the complainant
              to another friend’s house where the complainant
              called his mother.

              On October 31, 2010[,] the complainant was taken
              to Aria Health Torresdale Campus emergency room.
              The complainant suffered from a broken nose and his
              hearing was diminished. A large piece of flesh was
              torn from the complainant’s upper left side of his lip.
              The complainant also suffered from swelling to his
              head and face. The complainant had surgery on 11-
              03-10[,] and had two stents placed in his nasal
              cavity so that he could breathe through his nose.
              The surgeon advised the complainant’s mother
              that[,] if he didn’t have the surgery[,] he would
              never be able to breathe through his nose again.
              The bones in the complainant’s nose were realigned.
              The complainant was also scheduled for another
              surgery on 11-11-10. . . .

           See Presentence Report, dated July 19, 2011, attached
           Philadelphia Police Department Arrest Report, DC#
           1008046691, Northeast Detective Division.

Opinion, 6/22/2015, at 1-2. On May 20, 2011, Appellant pled guilty to

aggravated assault.1 On July 26, 2011, the trial court sentenced Appellant

to 48 to 186 months’ incarceration.            On August 5, 2011, Appellant filed a

post-sentence motion.2
____________________________________________


1
    18 Pa.C.S. § 2702(a).
2
 This motion would have been denied by operation of law on December 2,
2011. This denial was not entered on the criminal docket. On May 12,
2015, after Appellant filed a pro se PCRA petition and counseled amended
PCRA petition, the trial court issued an order denying the post-sentence
motion by operation of law.



                                           -2-
J-S03038-16



      On June 14, 2012, Appellant filed a PCRA petition.      On August 19,

2014, appointed counsel filed an amended petition. On May 12, 2015, the

PCRA court re-instated Appellant’s appellate rights nunc pro tunc. Appellant

filed a notice of appeal that same day. Both Appellant and the trial court

complied with Pennsylvania Rule of Appellate Procedure 1925.

      Appellant raises the following issue on appeal:

         Whether [Appellant’s] sentence of 48 to 186 months was
         harsh and excessive because [Appellant] was a juvenile at
         the time of the incident and he was sentenced in the
         aggravated range of the sentencing guidelines.

Appellant’s Brief at 5. Appellant’s issue challenges the discretionary aspects

of his sentence.

      “Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Allen, 24 A.3d 1058,

1064 (Pa.Super.2011) (citing Commonwealth v. Sierra, 752 A.2d 910,

912 (Pa.Super.2000)).      Before this Court can address a discretionary

challenge, we must engage in a four-part analysis to determine:

         (1) whether the appeal is timely; (2) whether Appellant
         preserved his issue; (3) whether Appellant’s brief includes
         a concise statement of the reasons relied upon for
         allowance of appeal with respect to the discretionary
         aspects of sentence; and (4) whether the concise
         statement raises a substantial question that the sentence
         is appropriate under the sentencing code.

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa.Super.2013) (quoting

Commonwealth v. Malovich, 903 A.2d 1247, 1250 (Pa.Super.2006)); see

also Allen, 24 A.3d at 1064.


                                    -3-
J-S03038-16



      Appellant raised the issue in a timely post-sentence motion, filed a

timely notice of appeal, and included a statement of reasons relied upon for

allowance of appeal pursuant to Rule 2119(f) in his brief.           We must,

therefore, determine whether his issue presents a substantial question and,

if so, review the merits.

      “The determination of whether a particular issue raises a substantial

question is to be evaluated on a case-by-case basis.” Commonwealth v.

Dunphy, 20 A.3d 1215, 1220 (Pa.Super.2011) (quoting Commonwealth v.

Fiascki, 886 A.2d 261, 263 (Pa.Super.2005)). A substantial question exists

where a defendant raises a “plausible argument that the sentence violates a

provision of the sentencing code or is contrary to the fundamental norms of

the sentencing process.” Commonwealth v. Dodge, 77 A.3d 1263, 1268

(Pa.Super.2013) (quoting Commonwealth v. Naranjo, 53 A.3d 66, 72

(Pa.Super.2012)).

      In his Rule 2119(f) statement, Appellant maintains he raises a

substantial question because the sentence imposed is “so disproportionate

as to implicate the fundamental norms that underlie the sentencing

process.” Appellant’s Brief at 2. He claims his sentence was excessive and

contrary to the norms that underlie the sentencing process. Id. at 2-4. In

addition, in his brief’s argument section, he further claims the trial court did




                                     -4-
J-S03038-16



not discuss how the sentence would address Appellant’s rehabilitative

needs.3 Id. at 12-13.

       Appellant failed to raise a substantial question in his Rule 2119(f)

statement. Bald allegations of excessiveness, without more, will not raise a

substantial question.      See, e.g., Commonwealth v. Caldwell, 117 A.3d
763,    768    (Pa.Super.2015)        (en      banc)   (“An   appellant   making   an

excessiveness claim raises a substantial question when he sufficiently

articulates the manner in which the sentence violates either a specific

provision of the sentencing scheme set forth in the Sentencing Code or a

particular fundamental norm underlying the sentencing process.”).              In his

argument section, however, Appellant raises a substantial question when he

couples his excessiveness claim with a claim the court did not consider his

rehabilitative needs.         Id. at 770 (“an excessive sentence claim—in

conjunction with an assertion that the court failed to consider mitigating




____________________________________________


3
  Appellant also claims the trial court erred because it failed to consider that
Appellant was a juvenile at the time of the offense. Appellant’s Brief at 12-
13. This Court has stated, however, that the “principles and policies of the
juvenile system are no longer applicable where the juvenile court has
assessed the potential for the juvenile’s rehabilitation; determined that the
defendant would not benefit from treatment as a juvenile offender; and
transferred the juvenile’s case to adult criminal court.” Commonwealth v.
Berry, 785 A.2d 994, 997 (Pa.Super.2001).




                                            -5-
J-S03038-16



factors—raises a substantial question” (quoting Commonwealth v. Raven,

97 a.3d 1244, 1253 (Pa.Super.2014))).4

       “Sentencing is a matter vested within the discretion of the trial court

and will not be disturbed absent a manifest abuse of discretion.”      Crump,
995 A.2d at 1282 (citing Commonwealth v. Johnson, 967 A.2d 1001

(Pa.Super.2009)).      “An abuse of discretion requires the trial court to have

acted with manifest unreasonableness, or partiality, prejudice, bias, or ill-

will, or such lack of support so as to be clearly erroneous.”       Id. (citing

Commonwealth v. Walls, 926 A.2d 957 (Pa.2007)).

       The trial court thoroughly explained its reasons for imposing the

standard range sentence5 and the court did not abuse its discretion.       See
____________________________________________


4
  Appellant should have included all reasons a substantial question existed in
his Rule 2119(f) statement. See Pa.R.A.P. 2119(f) (“An appellant who
challenges the discretionary aspects of a sentence in a criminal matter shall
set forth in a separate section of the brief a concise statement of the reasons
relied upon for allowance of appeal with respect to the discretionary aspects
of a sentence”); Commonwealth v. Goggins, 748 A.2d 721, 726
(Pa.Super.2000) (“this Court has reviewed ‘discretionary aspects of a
sentence’ where the Rule 2119(f) statement reveals a plausible argument
that procedures followed by the sentencing court were either inconsistent
with a specific provision of the Sentencing Code or contrary to the
fundamental norms underlying the sentencing process”). However, because
the trial court opinion contains an analysis and we can discern Appellant’s
argument from his brief, we will consider the reasons contained within the
argument section of the brief together with the reasons raised in the Rule
2119(f) statement.
5
  Although Appellant maintains his sentence was in the aggravated range,
Appellant’s Brief at 6, the trial court imposed a standard range sentence.
The sentencing guideline range was 36 to 48 months. The trial court
imposed a sentence of 48 to 186 months’ incarceration. Because the
(Footnote Continued Next Page)


                                           -6-
J-S03038-16



Opinion, 6/22/2015, at 4-9 (explaining it considered mitigating factors,

including Appellant’s guilty plea and letters submitted on his behalf, and

considered aggravating factors, including Appellant’s multiple juvenile

adjudications, probation violations, and adult conviction, that Appellant was

59 days into a probation imposed for an aggravated assault when he

committed the current offense, that Appellant “beat a [fourteen-]year-old

boy to a pulp” because “he looked at [Appellant’s] girlfriend funny,” the

severity of the victim’s injuries, and Appellant’s lack of remorse). Therefore,

we affirm on the basis of the trial court opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/22/2016




                       _______________________
(Footnote Continued)

minimum sentence imposed, 48 months’ incarceration, was within the
sentencing guideline range, the sentence imposed was within the standard
range. 204 Pa.Code § 303.16(a)(4) (“All numbers in sentence
recommendations suggest months of minimum confinement pursuant to 42
Pa.C.S. 9755(b) and 9756(b).”).




                                            -7-
                                                                               Circulated 12/30/2015 01:17 PM




     IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
             FIRST JUDICIAL DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF
   PENNSYLVANIA                                            CP-51-CR-0015986-2010


                               v.
                                                           SUPERIOR COURT
                                                           1420 EDA 2015
          RYAN HUMMEL

 '
     CP-51-CR--0015986-2010Comm. v. Hummel R
                       Opinion           • yan
                                                                          FILED
                                                                           JUN 2 2 2015
         IIII Ill7310212051
                   llllllll 111111               OPINION           .· . Crimin~~ App.eals Unit
                                                                     First Jud1c1al District of PA
~HRIS R. WOGAN, J.

                                                   Facts

         Fifty-nine (59) days into defendant's probation imposed by this court for two

assault cases, the following occurred:

         According to the police paperwork,

        On 10-30:- 1 O[,] at approximately 9:30 PM[,] the complainant along
        with his friend[s] [] were walking in the 12000 block of Dunksferry
        [Road] and two girls later identified as defendant Amanda Fox and
        Nicole Zambito were standing in front of them blocking the sidewalk.
        Defendant Fox then stated[,] "You cannot pass unless you tell us your
        names." Defendant Fox also stated[,] "My name is Amanda Fox.["]
        The complainant then said his name and gave defendant Fox a weird
        look. Amanda then stated[,] "Why are you giving me a dirty look?"
        A white male later identified as defendant Ryan Hummel approached
        the complainant and his friends. Defendant Fox then stated[,] "If you
        give me a dirty look[,] my boyfriend will beat you up." Defendant
        Hummel then punched the complainant in the nose with a closed
                                                                                                     1
      fist[,] ... the complainant fell into the street and defendant Hummel
      continued to punch complainant in the face area numerous times.
      The complainant's friends then led the complainant to another friend's
      house where the complainant called his mother.
      On October 31, 201 O[,] the complainant was taken to Aria Health
      Torresdale Campus emergency room. The complainant suffered from
      a broken nose and his hearing was diminished. A large piece of flesh
      was torn from the complainant's upper left side of his lip. The
      complainant also suffered from swelling to his head and face. The
      complainant had surgery on 11-03-10[,] and had two stents placed in
      his nasal cavity so that he could breathe through his nose. The
      surgeon advised the complainant's mother that[,] ifhe didn't have the
      surgery[,] he would never be able to breathe through his nose again.
      The bones in the complainant's nose were realigned. The
      complainant was also scheduled for another surgery on 11-11-10. . ..

See Presentence Report, dated July 19, 2011, attached Philadelphia Police
Department Arrest Report, DC#l008046691, Northeast Detective Division.


                               Appellate Procedure

      Defendant pleaded guilty to felony one aggravated assault before this court

on May 20, 2011 (CP-51-CR-0015986-2010).        On July 26, 2011, defendant was

sentenced by this court to 48 months to 186 months incarceration ( 4 to 15 Yi years).

On August 4, 2011, defendant filed a post-sentence motion that was denied by

operation of law ninety (90) days later.

      On May 11, 2015, at a PCRA hearing before this court, the Commonwealth

agreed that defendant's appellate rights should be restored nunc pro tune.

      Defendant filed a Notice of Appeal on May 12, 2015. On May 13, 2015,

this court ordered defendant to file a 1925(b) Statement within 21 days of the date


                                                                                      2
of the Order. On May 27, 2015, appellate counsel Elayne C. Byrn, Esquire, sent

this court defendant's 1925(b) Statement, naming one issue for appeal:

             "l. Whether defendant's sentence of 48 to 186 months was
      harsh and-excessive because the defendant was a juvenile at the time
      of the incident and he was sentenced in the aggravated range of the
      sentencing guidelines."

                                   Discussion

      The above issue can be disposed of immediately-the law is clear that, when

a hearing is held in juvenile court and the juvenile is certified as an adult, there is

no need for the adult court to again review at sentencing that defendant was a

juvenile at the time the crime was committed. All juvenile considerations were

reviewed, discussed, and disposed of at the certification hearing. Therefore, the

above claim fails outright.   See Commonwealth v. Berry, 785 A.2d 994,997

(200J)(citation omitted)(''we do not decide that the rehabilitative needs of a person

appellant's age are not significant matters for a court's attention. Rather, we

conclude that the statute governing juvenile matters places the consideration of

these needs in the juvenile court when it decides the question

of certification to adult court. . . . Once these needs have been assessed, and the

accused is transferred to criminal court, the sentence following conviction rests

within the adult sentencing court's discretion. . .. Because the court was statutorily

required to consider appellant's rehabilitative needs when deciding

the certification issue, and because that issue was adequately addressed in this
                                                                                          3
case, we find that appellant fails to raise a substantial question warranting review

of the discretionary aspects of his sentence"). See Berry, supra.

       Also, if appellant's sentence is within the statutory limits, which it is in this

case 1, "his challenge is to the discretionary aspect of his sentence, from which

there is no appeal as of right. Such an appeal may be granted by the appellate court

where it appears that there is a substantial question that the sentence imposed is not

consistent with the specific provisions of the sentencing code or the sentence is

contrary to the fundamental norms that underlie the sentencing process .

. . . [O]rdinarily, a claim that the sentencing court failed to consider or accord

proper weight to a specific sentencing factor does not raise a substantial question."

Berry, supra, at 996-997.      For the above two reasons, defendant's claim that this

sentencing court did not consider that he was a juvenile at the time of the incident

is not a substantial question for appellate review.

       Despite that defendant's claim fails outright, this court will clarify that the

sentence was not in the aggravated range, but fell within the standard range of the

guidelines.

       This court will also clarify that the sentence was in no way harsh and

excessive in light of the fact that defendant has demonstrated within a short time




       For an aggravated assault first-degree felony conviction, defendant could have legally
been sentenced up to 20 years imprisonment. See 18 Pa.C.S. §1103.
                                                                                                4
period that he is an explosively violent person who is dangerous to those

unfortunate enough to be around him at the time he unleashes his violence.

       At sentencing, the court set out that the standard range sentence would be 3 6

months to 48 months, plus or minus 12 (N.T.7/26/11, p. 3-5). And, the mandatory

minimum sentence for an aggravated assault against a minor, under 42 Pa.C.S.

§9718, required this court to impose a sentence of at least 2 years imprisonment

(id. at 5-6).

        Defense counsel argued that the 18 year-old defendant expressed remorse

and a "willingness" to get into anger management counseling, and offered that a

good component of the sentence would be for defendant to get education

counseling (N.T. 7/26/11, p. 7).   Defense counsel also did argue that defendant

has the ability to be rehabilitated since he is young. In addition, counsel offered

many letters of support written and attached to defendant's sentencing memo (id. at

7-8). Counsel acknowledged defendant's supportive family and friends, some of

whom were present in court for sentencing (id. at 8). See Defendant's Sentencing

Memorandum, dated July 25, 2011.

       The Commonwealth noted that she and defense counsel had already agreed

to mitigate the guidelines. She pointed out the serious bodily injury in this case,

and generally argued that defendant used a "deadly weapon" where he is a boxer

punching a 14 year-old in the face (N.T. 7/26/11, p. 9-10).


                                                                                      5
      The Commonwealth also listed defendant's criminal history. In January,

2007, he was adjudicated delinquent for a simple assault and placed in an

institution. In August, 2007, he was arrested for stalking. In August, 2007, he was

adjudicated for simple assault on one case, and also had another simple assault,

disorderly conduct and resisting arrest case-he assaulted two police officers and

another youth. Defendant was placed in St. Gabriel's Hall correctional institution

and fled after two days, later mocking the police on the internet regarding their

attempts to find him (N.T. 7/26/11, p. 9-12); see Presentence Report, dated July

19,2011.

      The Commonwealth set out:

              Defendant was eventually committed to Youth Detention
      Center New Castle[,] which is one of the most restrictive forms of
      punishments that a juvenile can face. And it focuses on rehabilitation
      as well.
              When he was discharged from that, in May of 2008, he was on
      juvenile probation, and then had an admission in May of2010 for ...
      unauthorized use of an auto.
              And then in December of 2010, while still on probation just a
      few months later, he picked up the aggravated assault that is the
      subject of [the court's] VOP. In that case, it was late night in front of
      a bar.2


2
      In regard to defendant's VOP cases before this court: .

              "On January 20, 2010[,] the defendant, ... Hummel, was arrested and
      charged with two counts of Aggravated Assault [for] stabbing the victim, Thomas
      Bozarth, five times in his shoulder and back with an unknown object and
      punching and hitting another victim,[ ... ], about the head and body." Excerpt
      cited from "Commonwealth's Motion To Proceed With Probation Violation
      Hearing Pursuant To Commonwealth v. Daisy Kates ... ," 11.
                                                                                        6
             At that time, he would have been ... 17[ ] years-old. And he
      stabbed one person resulting in five stab wounds to that person, and
      another person was cut on top of the head, but it was more of a graze
      than a stab wound. . ..
             [This court] did give him the benefit of the plea in the VOP,
      and gave him probation, and gave him a chance to try to rehabilitate
      himself again, even though the amount of resources that have already
      been put into [ defendant] from 2006 on is almost outrageous .

             . . .In his PSI, he seems to have a relatively supportive and
      stable upbringing with his mom and stepfather.
             His stepfather is self-employed [ and has given the defendant the
      opportunity to work with him]. And he laughed in the face of that and
      the efforts that they made to help him .
             . . . two months after he is sentenced in front of [this court], he
      beat[] up a 14 year-old boy, an eighth grader, for no reason. I see no
      reason to mitigate. I only see reasons to aggravate .
             . . . He is a violent person .
             . . . , the [defendant] stated that he is not a criminal.
             He is a criminal. And saying that he is not a criminal, he is not
      willing to accept responsibility for the things he has done.
             He is not willing to see himself in the light that the community
      of Philadelphia sees him[ ] as a thug who stabs people, who steals
      from people, who assaults people, who beats up a little kid.

(N. T. 7/26/ 11, p. 13-15); see also Presentence Investigation Sentencing Guideline

Form, dated July 20, 2011.


               "On August 31, 2010, the defendant appeared before [the Honorable Chris
      R. Wogan] and entered into a non-negotiated plea for one count of Aggravated
      Assault (F2) and Possession of an Instrument of Crime (Ml) on CP-51-CR-
      001248-2010 and one count of Possession of an Instrument of Crime (Ml) and
      Simple Assault (M2) on CP-51-CR-001249-2010. [Judge Wogan] sentenced the
      defendant to 6 years of probation on the Aggravated Assault charge and a
      concurrent 5 years of probation on the PIC charge on CP-51-CR-001248-2010.
      [Judge Wogan] sentenced the defendant to serve 5 years of probation on the PIC
      charge and a consecutive year probation on the Simple Assault charged on CP-51-
      CR-001249-2010." Excerpt cited from "Commonwealth's Motion To Proceed
      With Probation Violation Hearing Pursuant To Commonwealth v. Daisy
      Kates ... ," 12.
                                                                                         7
       When exercising his right to allocution, defendant stated that he was:

              ... sorry to everybody. I know I did wrong. I messed up a lot. I
       just wasn't in the right state of mind.
             My little brother is 14. Ifl had hit him, I'd feel less than a man.
       I was 17. I should be doing something positive with my life. I chose
       the wrong route.

(N.T. 7/26/11, p. 18).3

        When imposing its sentence, this court pointed out that fifty-nine~             days

into this court's probation, defendant attacked someone else (N.T. 7/26/11, p. 20).

       This court also explained the severity of the bodily injury in this case: the

victim had a broken nose, lost flesh from part of his lip, and needed reconstructive

surgery (N.T 7/26/11, p. 11). Defendant continued to smash the victim while he

was laying on the ground (id. at 20). The reason defendant beat the 14 year-old

boy to a pulp was "because he looked at [his] girlfriend funny. ''4

       At sentencing, this court read defendant's letter to this court dated January

28, 2011, that was "all about [ defendant]" and" ... [ didn't] say that you're sorry that

you pulverized a 14 year-old victim's face ... " (N.T. 7/26/11, p. 19). Defendant


3      When the complainant's father gave his victim impact statement, he commented that "[i)f
[defendant) wants to fight, he's 18. Go join the military.... There are much better things he
could be doing (N.T. 7/26/11, p. 14).
4       This court noted that defendant's "girlfriend" on October 30, 2010, at the scene of the
crime was not Chelcie M. Davies, with whom he was living and expecting a child at the time.
Ms. Davies wrote a letter to the court on defendant's behalf for sentencing asking that he come
home to be a father to the children. Defendant's prose letter to the court in January professed
that he wanted to get home because he missed his fiance, stepdaughter, and child on the way.
See Defendant's Pro Se Letter, dated Jan. 28, 2011. Defendant's simultaneous relationship with
his "girlfriend" and fiance is further proof of his deceitful character.
                                                                                               8
    doesn't care about the victim unless his attorney is telling him to mention words

    such as "remorse" and "sorry" (id. 19-20).

          Defendant has assaulted people 3 times as a juvenile and 2 times as an adult
                                                                                                  ·-
 (N. T. 7/26/11, p. 21).    It is apparent that defendant enjoys beating people up (id. at

 21 ). Defendant is not at all sorry for what he did and is a danger to society (id. at

 20-21).5




5
        This court considered other information contained in defendant's Presentence Report:
defendant's biological father was incarcerated most of his life; defendant has a brother and five
half-siblings; defendant has lived with his mother, stepfather and siblings since the age of 2;
defendant claimed that his grandmother made a "fabricated" claim to the Department of Human
Services that his mother was neglecting and abusing her children, which was dismissed on
February 9, 1998; defendant had eight arrests as a juvenile resulting in four adjudications of
delinquency; he was also on juvenile probation for an arrest that occurred on May 14, 2010;
defendant attended school in the Youth Detention Center, New Castle, and earned two A's, 2
B's, and 2 C's; defendant last attended school at Ombudsman High School, but withdrew in the
1th grade; defendant said he went to Ombudsman because it specialized in educating kids with
ADHD [sic]; subject had no difficulty reading; he worked with his stepfather in his carpentry
business from the time he was 12 until he was incarcerated; he has $2,000.00, in traffic
violations; defendant stated that he was treated for bipolar disorder and depression at YDC New
Castle when he was 14 years-old-he was prescribed Seroquel and "he felt the medication was
helping"; defendant reported having serious anger management issues; defendant stated that
"alcohol abuse has been a problem for him," in that, he "drink]s] to the point of intoxication on a
regular basis"; and he stated he was intoxicated at the time of the underlying offense.
This court believed that defendant may be able to be rehabilitated, but not any time soon (N.T.
7/26/11, p. 21). As part of his sentence, this court recommended that defendant go to vocational
programs in the state corrections facility and come out and stop attacking people (id. at 22).
                                                                                                  9
       The 6 foot 3 inch, 180 pound, boxer defendant is the person that every

parent fears when their kid leaves home-a criminal who will inflict injury on their

young son or daughter for no valid reason whatever. He has already inflicted

serious bodily injury on a minor. This despite no indication of educational or

family problems.

       Based on all of the above, this court's sentence of 48 months incarceration to

186 months incarceration was a generous guideline sentence within the standard

range (N.T. 7/26/11, p. 22, 24, 27).6

       This court:

       ... [ weighed] the aggravated factors which are numerous. And I balanced
that against the mitigating factor of [defendant] pleading guilty. And I am framing
this sentence to protect the public from you for at least four years. These assaults
have to stop .
(N.T. 7 /26/11, p. 22)( emphasis added).

       There was no abuse of discretion in framing the above appropriate sentence.

See Berry, supra, at 997-998 (where the court had reviewed the presentence

investigation in open court, considered the age and frail condition of the victim an

aggravating factor, considered appellant's prior extended treatment in

the juvenile system and his quick return to criminal conduct once released from

the juvenile system, considered appellant uncooperative with treatment, dangerous,

6       Also, the maximum sentence is not excessive or manifestly unreasonable where it
substantially exceeds the minimum when "the trial court determine]s] that [ajppellant [is] in need
of long term counseling and state supervision." See Commonwealth v. Lee, 876 A.2d 408, 413-
414 (2005).

                                                                                                10
and aggressive, with no desire to control himself and with above average

intelligence, reviewing court stated, "even if appellant were entitled to review on

the merits, we would find no abuse of discretion").



                                    Conclusion

      Defendant's claim is not entitled to review by the Court. Defendant's

sentence should stand.




                                                                                      11